DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-5, 7, 9-14, 16-19 are rejected (Non-Final Rejection). 
Claims 6, 8, 15 and 20 are objected to. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 May 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kolam, United States Patent No. 9,560,160 (“Kolam ‘160”), in view of Kolam, United States Patent No. 9,225,583 (“Kolam ‘583”).
 
As per claim 1, Kolam ‘160 discloses a computer-implemented method comprising: 
generating, by a computing system, an address associated with an image ([Col 8, lines 4-9] wherein the URL for an image file is generated to generate the request);
acquiring, by the computing system, a request from a client device for an instance of the image ([Col 8, lines 4-9] wherein the request of the image file is received (i.e. required)); 
determining, by the computing system, whether a predefined version of the image is stored at an edge server ([Col 8, lines 10-13]  and [Col 8, lines 42-46] wherein a split point is stored for the file, and the file is determined to be in the cache to be served), the predefined version of the image utilizing a predefined quantity of image portions to represent the image ([Col 5, lines 7-30] wherein a cache contains a predefined version of the image at a certain split point), wherein the predefined quantity of image portions includes a set of one or more progressive image scans ([Col 7, lines 3-30] wherein progressive image files are described, wherein the image is divided into a series of scans, which each additional scan improves quality); 
determining, by the computing system, a subset of the set of one or more progressive image scans for the particular version of the image based on the quantity of image portions specified by the parameter and based on the predefined quantity of image portions ([Col 5, lines 7-30] wherein a subset of the image scans is determined for the image is based on the parameter (the user configurable determination) and based on the predefined portions score, by providing the stored predefined portions rather than the parameter if the larger is in the cache); and 
generating, by the computing system, in response to the request for the instance of the image and when the predefined version of the image is stored at the edge server, the particular version of the image based on at least a portion of the predefined version of the image and based on the subset ([Col 5, lines 7-30]  wherein if image exists on the edge server, a version is generated based on the predefined version being larger, which is also based on the subset as noted above), but does not disclose the address being generated to embed a parameter that specifies a quantity of image portions for representing a particular version of the image;  acquiring, by the computing system, a request from a client device for an instance of the image, the request including the address that embeds the parameter. However, Kolam ‘583 teaches disclose the address being generated to embed a parameter that specifies a quantity of image portions for representing a particular version of the image ([Col 7, lines 19-34] wherein a request is generated on the client and sent to the edge server, which includes an address (URL) and a parameter with the indication of how the image shoulded be segmented, where the percentage specifies a quantity of image portions by sending a percentage of the image to be downloaded as described in [Col 7, lines 35-41] wherein a first segment can be described, which is a first scan i.e. quantity of one)); 
acquiring, by the computing system, a request from a client device for an instance of the image, the request including the address that embeds the parameter ([Col 7, lines 19-34] wherein the edge server acquires/receives the request from the client) comprising the parameter).
 Kolam ’160 describes obtaining the parameter from the client device specifying a quantity of image portions by looking at the user configurable determination and does not specifically expressly embed the parameter in the address. However, Kolam ’583 does describe embedding the parameter in the address of the image. One could use the parameter in in Kolam ’583 with the determination of if a predefined version is stored and determining a version of the image to return in Kolam ‘160 to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining a version of an image to return in Kolam ‘160 with the parameter assisting in the determination of the version in Kolam ‘583 in order to more easily provide the client’s preference. 

As per claim 2, note the rejection of claim 1 where Kolam ‘160 and Kolam 
‘583 are combined. The combination teaches the computer-implemented method of claim 1. Kolam ‘160 further discloses acquiring, by the computing system, a second request from a second client device for a second instance of the image, the second request including a second address, wherein the second quantity of image portions specified by the second parameter is different from the quantity of image portions specified by the parameter; determining, by the computing system, a second subset of the set of one or more progressive image scans for the second version of the image based on the second quantity of image portions specified by the second parameter and based on the predefined quantity of image portions; and generating, by the computing system, in response to the second request for the second instance of the image, the second version of the image based on at least the predefined version of the image and based on the second subset, wherein the second subset is at least partially different from the subset ([Col 5, lines 7-31] wherein a previously received request that has a split point already stored, wherein it describes a request that is more conservative than a previous request, then the previous request would contain a larger parameter is described, the previous request is the second request described in claim 2, and the request in claim 1 has the parameter that is more conservative), but does not disclose an address that embeds a second parameter that specifies a second quantity of image portions for representing a second version of the image.  However, Kolam ‘583 teaches an address that embeds a parameter that specifies a quantity of image portions for representing a version of the image  ([Col 7, lines 19-34] wherein a request is generated on the client and sent to the edge server, which includes an address (URL) and a parameter with the indication of how the image shoulded be segmented, where the percentage specifies a quantity of image portions by sending a percentage of the image to be downloaded as described in [Col 7, lines 35-41] wherein a first segment can be described, which is a first scan i.e. quantity of one)); 
Kolam ’160 describes multiple versions of an image based on multiple parameters and obtaining the parameter from the client device specifying a quantity of image portions by looking at the user configurable determination and does not specifically expressly embed the parameter in the address. However, Kolam ’583 does describe embedding the parameter in the address of the image. One could use the parameter in in Kolam ’583 with the multiple versions and parameters in  Kolam ‘160 to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining a version of an image to return in Kolam ‘160 with the parameter assisting in the determination of the version in Kolam ‘583 in order to more easily provide the client’s preference. 

As per claim 3, note the rejection of claim 1 where Kolam ‘160 and Kolam 
‘583 are combined. The combination teaches the computer-implemented method of claim 1. Kolam ‘160 further discloses determining that the predefined version of the image is yet to be stored at the edge server;  acquiring the predefined version of the image from an origin server subsequent to determining that the predefined version of the image is yet to be stored at the edge server; and storing the predefined version of the image at the edge server subsequent to acquiring the predefined version of the image from the origin server ([Col 4, lines 26-37] wherein if the image files is not stored in the cache on the edge stored, it is obtained from the origin server).  

As per claim 4, note the rejection of claim 1 where Kolam ‘160 and Kolam 
‘583 are combined. The combination teaches the computer-implemented method of claim 1. Kolam ‘583 further teaches wherein the edge server includes logic to process the parameter embedded in the address ([Col 7, lines 19-34] wherein the edge server can process the parameter and segment the image appropriately), and wherein the logic to process the parameter embedded in the address is absent from the client device ([Col 7, lines 19-34] wherein the determination of the segment from the parameter is performed only by the edge server i.e. absent from the client). 

As per claim 5, note the rejection of claim 1 where Kolam ‘160 and Kolam 
‘583 are combined. The combination teaches the computer-implemented method of claim 1. Kolam ‘160 further discloses wherein the particular version of the image is generated to include the quantity of image portions specified by the parameter, 3Application Serial No. 14/863,266Docket No. 36FB-180212 and wherein the quantity of image portions specified by the parameter is less than or equal to the predefined quantity of image portions ([Col 5, lines 7-42] wherein the parameter is less than the predefined quantity stored in cache, and the quantity of image portions is generated to include the specified requested user configurable determination (parameter) and more since a more portions are included in the cache).  

As per claim 7, note the rejection of claim 1 where Kolam ‘160 and Kolam 
‘583 are combined. The combination teaches the computer-implemented method of claim 1. Kolam ‘583 further teaches wherein the address corresponds to a Uniform Resource Locator (URL), wherein the URL includes an image filename extension, and wherein the parameter is subsequent to the image filename extension ([Col 7, lines 19-34] wherein an HTTP request is described, where in an HTTP request the image address will be first followed by any details such as size and the parameter (i.e. the segmentation)).  

As per claim 9, note the rejection of claim 1 where Kolam ‘160 and Kolam 
‘583 are combined. The combination teaches the computer-implemented method of claim 1. Kolam ‘160 further discloses wherein the quantity of image portions includes a set of one or more progressive image scans ([Col 7, lines 3-30] wherein the progressive JPEG image is described).  

As per claim 10, note the rejection of claim 1 where Kolam ‘160 and Kolam 
‘583 are combined. The combination teaches the computer-implemented method of claim 1. Kolam ‘160 further discloses wherein the image includes a Joint Photographic Experts Group (JPEG) image, and wherein the set of the one or more progressive image scans includes a set of one or more progressive JPEG scans ([Col 7, lines 3-30] wherein the progressive JPEG image is described).   

As per claim 11, Kolam ‘160 discloses a system comprising: at least one processor; and a memory storing instructions that ([Col 1, lines 52-60] wherein a processor and memory storing instructions are described), when executed by the at least one processor, cause the system to perform the method of claim 1. As a result, claim 11 is rejected for the same rationale and reasoning as claim 1. 4Application Serial No. 14/863,266Docket No. 36FB-180212 

As per claim 12, claim 12 is the system that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is the system that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is the system that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is a product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is a product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is a product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is a product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

Allowable Subject Matter
Claim 6,  8, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6, 15 and 20 include limitations describing a terminator subsequent to the parameter in the address and including those in a header in the version of image, which in addition the limitations in the base claim and intervening claims are neither anticipated nor obvious over the prior art on record. For that reason, claims 6, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 includes limitations specifying the parameter is ““?se=X”, and wherein “X” corresponds to variable indicating the quantity of image portions,” which in addition the limitations in the base claim and intervening claim 7,  are neither anticipated nor obvious over the prior art on record. For that reason, claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 9-14, 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168